                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


 In re REDSKINS GRILLE 1, LLC,

               Debtor.



 OLD TOWN FOOD SERVICE,LLC,et al..                            19-CV-.00633(LMB/MSN)

               Appellants,                                    18-01045-KHK


 V.



 H. JASON GOLD,

               Appellee.


                                 MEMORANDUM OPINION


       Before the Court is an appeal from a decision of the bankruptcy court in an adversarial

proceeding brought by bankruptcy trustee H. Jason Gold ("Trustee" or "appellant") against

defendants Old Town Food Service, LLC("OTFS"), FML,LLC("FML"), and Noe Landini

("Landini," and collectively with OTFS and FML,"appellants"). At issue in this appeal is

whether the bankruptcy court erred in granting the Trustee's motion for summary judgment and

denying appellants' motion for summary judgment. For the reasons set forth below,the decision

ofthe bankruptcy court will be affirmed in part and remanded for further proceedings consistent

with this Memorandum Opinion.

                                      I. BACKGROUND

       A. Factual Background


       Redskins Grille 1, LLC ("debtor")formerly operated a Washington Redskins-themed

restaurant at One Loudoun Shopping Center in Ashbum, Virginia. First Amended Complaint

("Compl.")[Bankr. Dkt. 25]^ 5. The restaurant space was originally leased from One Loudoun
